Citation Nr: 0004811	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a conversion 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to September 
1945.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  While that decision also denied the 
veteran's claims for service connection for post-traumatic 
stress disorder, rheumatoid arthritis of multiple joints, and 
for peripheral neuropathy, and also denied entitlement to a 
permanent and total disability rating for pension purposes, 
the veteran appealed only the issue of an increased rating 
for a conversion disorder.


FINDINGS OF FACT

1.  The veteran's conversion disorder is manifested by 
situational anxiety and some irritability, a mildly anxious 
mood, and some tension and restlessness.

2.  The veteran's conversion disorder is not productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
conversion disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9424 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7

The veteran has indicated that he was treated for his 
service-connected conversion disorder on one occasion some 3-
4 years after his discharge from active duty, but not since.  
No treatment records for a conversion disorder have been 
submitted.

At a November 1997 VA psychiatric examination, the veteran 
reported being 71 years old, married, and living with his 
wife and 26 year old son in a house he owns.  He reported 
problems since his discharge from active duty with times of 
depression, insecurity, and not knowing the future.  He 
reported seeing a psychologist on one occasion some three to 
four years after service, but receiving no treatment since 
that time.  The veteran reported being a student or being 
employed full-time from the time of his discharge until 
September 1996, when he retired.  He reported still working 
part-time on an irregular basis.  He reported no current 
nervous problems, nor chronic anxiety disorders.  He reported 
being anxious on a situational basis, which has increased 
since he was diagnosed with rheumatoid arthritis.  He 
reported some symptoms of PTSD, such as intrusive, 
distressing thoughts of his war experiences, but PTSD was not 
diagnosed.  He reported not experiencing any chronic 
depressive disorder at this time.  He reported no current 
suicidal or homicidal ideations, although he reported being 
irritable at times, and no hopeless feelings, lack of energy, 
or loss of interests.  He reported he enjoys life a lot when 
he is not in pain.  He reported he only cries when he is in 
great pain from his arthritis.  He reported worrying about 
the long range effects of his arthritis medication.  He 
reported his sleep is affected by his arthritis, but not by 
his conversion disorder.  He denied problems with nightmares.  
He reported his appetite was good and his weight was stable.  
He reported no hallucination or delusions.  He also denied 
paranoia and hypervigilence.  He reported his social behavior 
was within normal limits.

On mental status examination, the veteran was noted to be 
nicely dressed in a suit and tie, well groomed, alert, 
oriented, cooperative, and talkative.  His mood was noted to 
be mildly anxious, and he was noted to be somewhat tense and 
restless.  Eye contact was noted to be good, and speech, 
affect and psychomotor activity was noted to be within normal 
limits.  The veteran was not psychotic.  His insight was 
noted to be fair, his memory was noted to be intact, and his 
concentration was noted to be adequate.  His fund of general 
information, abstract thinking, and judgment were noted to be 
intact.  The diagnosis was conversion disorder.  No Global 
Assessment of Functioning (GAF) score was rendered.

A conversion disorder is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9424, under the General Rating 
Formula for Mental Disorders.  The General Rating Formula for 
Mental Disorders provides that, for a 30 percent evaluation, 
there must be found to be occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  For a 10 percent evaluation, there must be found to 
be occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or, symptoms controlled by continuous 
medication.  A noncompensable evaluation is warranted for a 
mental condition that has been formally diagnosed, but whose 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

As noted above, the veteran exhibits only situational anxiety 
and some irritability.  The examiner noted only that the 
veteran's mood was mildly anxious, and he was noted to be 
somewhat tense and restless.  The veteran reported no 
conversion disorder symptomatology which interfered with 
either his social or occupational functioning, and reported 
no treatment for over 40 years, nor taking any medication for 
his conversion disorder.  He did not have a depressed mood or 
suspiciousness, nor did he have a history of panic attacks, 
chronic sleep impairment, or memory loss.  Accordingly, the 
disability picture presented does not more nearly approximate 
the criteria for a 30 percent evaluation, and the 
preponderance of the evidence is against an increased rating 
for a conversion disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9424.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for a conversion disorder is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

